I concur in the answer of the majority of the court to the first question and dissent from their answer to the second question. In my opinion Act No. 187 of 1918, which is the latest expression of the legislative will on the subject, vests the authority in the chief of police of the city of Shreveport to appoint the members of the police force subject to the rules and regulations of the board of civil service commissioners, leaving, however, the *Page 344 
general supervision and control of the affairs of the police department of the municipality in the hands of the superintendent of the department of public safety.